Citation Nr: 0807088	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  02-16 018	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, with erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1962 to November 
1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for diabetes mellitus type II at an initial 
disability rating of 20 percent.  In March 2002, the case was 
transferred to the RO in St. Petersburg, Florida.

The Board remanded this case for further development in 
December 2005 and July 2007, for further development; it is 
again before the Board for appellate review.

The Board again notes that the veteran has raised a claim for 
entitlement to service connection for depression, secondary 
to diabetes mellitus, as indicated by the November 2005 and 
July 2007 informal hearing presentations. This matter is 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action and development.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded again to comply with the Board's 
December 2005 remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  This case was most recently remanded in July 2007 in 
order for an examination to be conducted in accordance with a 
December 2005 remand.  The July 2007 Remand instructed that 
the veteran be afforded an examination to obtain an opinion 
as to whether the veteran's hypertension is caused by or 
aggravated by his service-connected diabetes mellitus, type 
II.  

The veteran was afforded an examination in September 2007.  
The examiner noted that the veteran did not have hypertension 
and denied a history of hypertension.  However, VA medical 
records reflect that the veteran was diagnosed with ocular 
hypertension in his right eye.  The veteran should be 
afforded a VA examination by an examiner who did not conduct 
the veteran's January or September 2007 examinations, in 
order to determine if the veteran had any disorders, in 
particular, right eye ocular hypertension, that are 
proximately due to or are aggravated by, his diabetes 
mellitus.

In addition, the veteran has submitted several lay statements 
concerning the veteran's physical limitations due to his 
diabetes mellitus.  These statements are considered lay 
evidence, which is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  In this regard, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent evidence as to the 
occurrence of these symptoms, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006).   On remand, the examiner 
should review these statements in making an assessment of the 
veteran's physical limitations due to his diabetes mellitus 
and the AOJ should readjudicate the veteran's claim, taking 
into account these lay statements.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by an examiner 
who did not perform the January 2007 and 
September 2007 VA examinations to 
ascertain the nature and severity of his 
diabetes mellitus and its complications, 
in particular whether the veteran had any 
current disorders, including right eye 
ocular hypertension, which are 
proximately due to or are being 
aggravated by the veteran's diabetes 
mellitus beyond their natural 
progression.  All relevant evidence in 
the claims file must be reviewed, 
including the lay statements submitted by 
the veteran, and a thorough clinical 
examination conducted.  Thereafter, the 
examiner should provide detailed clinical 
findings in accordance with the latest 
AMIE worksheets for diabetes mellitus and 
any associated disorders, but in 
particular ocular hypertension.  The 
examiner should address the extent of all 
other disabilities shown to be due to or 
aggravated by the veteran's diabetes 
beyond their natural progression.  If the 
etiology of the diagnosed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptom/diagnosis is related to which 
factors/events.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.  

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, taking into account the lay 
statements submitted by the veteran.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R.
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



